Citation Nr: 1226562	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk







INTRODUCTION

The Veteran had active service from May 1967 to November 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  A private audiological examination from November 2008 indicates that the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech recognition scores was a Level II hearing for both ears, corresponding to a noncompensable disability rating when applied to Table VII.

2.  A private audiological examination from November 2009 indicates that the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech recognition scores was a Level I hearing for the right ear and a Level II hearing for the left ear, corresponding to a noncompensable disability rating when applied to Table VII.

3.  A VA examination from December 2009 reveals that the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech recognition scores was a Level II hearing for the right ear and a Level IV hearing for the left ear, corresponding to a noncompensable disability rating when applied to Table VII. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI and VII, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103(a), 5103A, 5106, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103A, must be provided to a claimant before the initial unfavorable adjudication by the RO.  Id. at 119-120.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  In addition, this notice must inform a claimant that a disability rating and an effective date for an award of benefits will be assigned if service connection is awarded.  Dingess, 19 Vet. App. at 486.  

Pursuant to Shinseki v. Sanders, 129 S. Ct. 1696 (2009), on appellate review, the Board must consider on a case-by-case basis whether any potential VCAA notice errors are prejudicial to the claimant.  Here, the Board finds that VA has satisfied the requirements of the VCAA and Dingess.  In a November 2008 letter, VA informed the Veteran as to the type of information and evidence necessary to substantiate his claim, what information he needed to provide, what information and evidence VA would attempt to obtain, and how VA determines a disability rating and an effective date.  Moreover, this letter was provided to the Veteran prior to the initial adjudication of his claim, as required by Pelegrini.  See 38 U.S.C.A. 5103(a); 38 C.F.R. § 3.159(b).  

Furthermore, with regard to the issue of a higher initial disability rating for the Veteran's service-connected bilateral hearing loss, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date have been made, 38 U.S.C.A. 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006) (citing Dingess, 19 Vet. App. at 490). 

The Board further concludes that VA's duty to assist has been met.  The Veteran's service treatment records and all other records identified by the Veteran have been obtained, to the extent available.  The Veteran has declined his right to a hearing.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was provided a VA audiological examination in December 2009 to ascertain the level of his bilateral hearing loss; the examination was adequate for evaluation purposes because the examiner was "informed of the relevant facts," including the history of the disability from information provided by the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

However, in the Veteran's appeal to the Board, he requests that VA afford him another audiological examination, asserting that the December 2009 exam does not reflect his hearing loss accurately.  See VA Form 9 dated March 2, 2010 and VA Form 9 dated December 21, 2010.  In order for the Veteran to receive an additional VA examination, the evidence would need to indicate a material change in his condition or that his current disability rating is incorrect.  38 C.F.R. § 3.327(a).  Here, there is no evidence in the record that shows a material change in the Veteran's condition to warrant a reexamination.  In addition, while the Veteran disagrees with the results of his December 2009 examination, he does not specifically assert an increase in severity of his disability since his December 2009 examination; therefore, another VA examination is not necessary.  38 C.F.R. § 3.327; VAOPGCPREC 11-95 (April 7, 1995) (Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the agency of original jurisdiction, unless the severity has since increased). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, there is no suggestion that there is any relevant evidence outstanding in this claim.  Thus, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations, the available medical evidence is sufficient for an adequate determination of the claim, and to move forward with consideration of this claim would not cause any prejudice to the Veteran.  

Legal Criteria for Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the Veteran is appealing the initial, noncompensable disability rating assigned for his bilateral hearing loss.  As such, the claim requires consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) ("Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").  Thus, in considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO at each stage of the appellate process.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that the Veteran's currently assigned diagnostic code of 6100 is appropriate for evaluating the Veteran's disability.  See 38 C.F.R. § 4.85.  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, either the RO or the Board must determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If so, then the assigned schedular evaluation is adequate, extraschedular consideration is not required, and the analysis stops.  

However, if the schedular rating criteria do not reasonably describe a Veteran's disability level and symptomatology, the case must be referred for extraschedular consideration.  The second step in the analysis requires the RO or Board to determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (quoting Allday v. Brown, 7 Vet. App. 517, 527 (1995) ("[T]he Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss warrants a compensable disability rating.  By way of brief history, in November 2008, the Veteran filed a claim for service connection for bilateral hearing loss, which the RO denied in February 2009.  He appealed this decision.  In October 2009, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating for the disability.  The Veteran now appeals this initial, noncompensable rating.  

The Board notes that in evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Disability ratings for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a Maryland CNC and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

According to 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide for cases of exceptional hearing loss.  Pursuant to 38 C.F.R. § 4.86(a), when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  In addition, 38 C.F.R. § 4.86(b) further provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Although reviewed, the Veteran's service treatment records do not contain any complaints by the Veteran regarding hearing loss, treatment for hearing loss, or audiometric findings during service; therefore, these records do not contain evidence applicable to the relevant diagnostic code.

As reflected in the claims file, the Veteran submitted a November 2008 private report of an audiological evaluation performed by Dr. L.L.I.  The Veteran reported difficulty hearing normal conversational speech, especially when background noise was present.  The associated audiogram reflects that the clinical evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
30
30
55
35
LEFT
25
30
65
75
49

Speech audiometry revealed speech recognition ability of 86 percent, bilaterally. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level II hearing for both ears.  The Veteran is found to warrant a noncompensable disability rating.  See 38 C.F.R. § 4.85, Table VII.

The Veteran underwent a second audiological exam by a private physician, Dr. P.E.H., in November 2009, at which time he continued to report difficulty in hearing whenever background noise was present.  Reportedly, he noticed a gradual decline in his hearing since 1966.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
35
40
55
40
LEFT
35
50
80
90
64

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The findings from the examination correspond to Level I for the right ear and Level II for the left ear under Table VI.  Using Table VII, a noncompensable rating is warranted based on these findings.  See 38 C.F.R. § 4.85.

The Veteran's hearing loss was most recently assessed during a December 2009 VA audiological examination, where the Veteran described similar complaints of difficulty hearing and understanding conversations.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
35
30
55
38
LEFT
35
45
70
90
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 78 percent in the left ear.  The findings from the examination correspond to Level II for the right ear and Level IV for the left ear under Table VI.  The Veteran's hearing loss warrants a noncompensable disability rating.  See 38 C.F.R. § 4.85, Table VII.  Regarding the functional effects of the Veteran's hearing loss on his usual occupation and daily activities, the examiner noted the Veteran's difficulty hearing and understanding conversations.

Analysis

Based on the evidence of record, the Board finds that the medical evidence does not demonstrate entitlement to a compensable disability rating for the Veteran's bilateral hearing loss under Tables VI and VII of the regulations.  Specifically, the mechanical application of the November 2008, November 2009, and December 2009 audiological examination results applied to Tables VI and VII of the regulations do not result in a compensable disability rating.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Thus, a higher disability rating is not warranted.

The Board has also considered whether a compensable rating is warranted under any other relevant diagnostic code.  Here, the medical evidence does not meet the criteria of 38 C.F.R. § 4.86(a)-(b) for a higher disability rating based on exceptional hearing impairment.  Under § 4.86(a), the Veteran's pure tone threshold was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000) at any time during the appeal period.  Additionally, given that the medical evidence does not reflect a simultaneous pure tone threshold of 30 decibels or less at 1000 Hertz and a pure tone threshold of 70 decibels or more at 2000 Hertz, a higher disability rating pursuant to section 4.86(b) is also not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  In the December 2009 audiological evaluation, the VA examiner stated that the functional effects on occupational and daily activities caused by the Veteran's hearing loss included difficulty hearing and understanding conversations.  The Board thus finds that the December 2009 VA examination report, in conjunction with the Veteran's lay reports, are adequate for rating purposes and that the rating assigned represents an accurate assessment of the Veteran's clinical and functional hearing impairment.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, there is very little judgment involved in determining the rating.  The regulatory provisions are clear and precise that audiometric test results are dispositive evidence for a claim of a higher disability rating for hearing loss.

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing and understanding conversations.  The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Id.  The Board must weigh the Veteran's lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) [distinguishing between competency (" a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")].  

The Board finds that the Veteran is competent to state what he actually experiences regarding his hearing loss.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board additionally finds that the Veteran is credible by his consistent statements describing the symptomatology of his hearing loss since the filing of his claim.  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation and has provided lay statements describing the functional effects of his disability, the medical findings do not support the assignment of a compensable rating.  Since the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria to audiological examination results, as explained and applied herein, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to statements provided by the Veteran.  Accordingly, the Board can find no basis for the assignment of a compensable evaluation for any portion of the appeal period.  

The Board has also considered whether a staged rating is appropriate in this case, as required by Hart, 21 Vet. App. at 509-10.  Since there appears to be no time during the course of this appeal in which the Veteran's service-connected hearing loss warranted a disability rating higher than the currently assigned noncompensable rating, a staged rating is not warranted.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not stated that his bilateral hearing loss disability renders him unemployable, nor have any of the Veteran's audiological examiners raised the issue.  Specifically, the evidence reflects that the Veteran complains of difficulty hearing and understanding conversations when background noise is present and the December 2009 VA examination determined the same as functional effects of the Veteran's service-connected disability on the Veteran's usual occupation and daily activities.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for extraschedular consideration.  See Thun, 22 Vet. App. at 115-16 (describing the analytical process for extraschedular consideration).  In this case, the Board finds that the disability rating assigned herein for the Veteran's bilateral hearing loss contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  The Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and caselaw.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Furthermore, the Veteran's symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b) is not warranted.  

In summary, entitlement to a compensable rating for bilateral hearing loss is not warranted.  See Hart, 21 Vet. App. at 505.  Therefore, there is no basis for the assignment of increased or staged ratings in this case or for referral for extraschedular consideration.  Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is denied.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


